Title: From Alexander Hamilton to David Ross, 26 September 1792
From: Hamilton, Alexander
To: Ross, David



Sir
Philadelphia September26. 1792

I have this day seen a publication in the Maryland Gazette of the 20th instant, signed by you, in which among other things, you state Mr Mercers having brought a charge of a very serious nature against me. I allude to the fifth ground of objection, stated by you, to his reelection.
I have written to Mr Mercer a letter of which a copy is in-closed. Allow me at the same time to ask of you to revise your recollection of what was said by him, in relation to me, and to favour me with the result, stating as accurately as possible his precise expressions, and giving as much particularity as you can to the whole matter.
I feel myself indebted to you for the favourable sentiments you have so openly expressed of my character and principles; and I pledge myself to you and to every friend of mine that the strictnest scrutiny into every part of my conduct, whether as a private citizen or as a public officer, can only serve to establish the perfect purity of it, and to prove incontestibly that it has never deviated from the most exact line of the most scrupulous probity. Arraigned, as I appear to have been, I feel myself justifiable in making this strong declaration in my own favour.
According to the statement you have made of Mr. Mercers assertions, they amount to a gross and wicked slander; as a thorough investigation shall evince.
I have not only never bought nor sold, nor been concerned directly or indirectly in the buying or selling of Stock or Certificates since I have been in my present office (except as will be presently explained) but I do not now recollect, that I ever sold a certificate, in my life, or was ever interested in any sold by any other person; and all the buying of Certificates (except as here-after mentioned) in which I now recollect to have ever had any interest or concern was for the purpose of paying for a share in two several tracts of land, in the purchase of which I became interested. This too was a considerable time prior to adoption of the present constitution.
The exceptions above made relate wholly to purchases of the public Debt, on account of the United States, by the Commissioners of the sinking fund. As one of that board, I have had an official concern in directing those purchases, the immediate agents of which, by appointment of the board, have been Samuel Meredith Treasurer of the United States, William Seton Cashier of the Bank of New York, Benjamin Lincoln Collector of Boston, and William Heth Collector of Bermuda Hundred all men of exemplary reputation for integrity. As Secretary of the Treasury, it fell to my lot to instruct those Agents in the details of their purchases, in conformity to law; but the actual execution of the business was with them.
I add, though it is extraordinary and disgustful, that any occasion should have called for such a declaration on my part, that I never had directly or indirectly, any species of interest in any stock or Certificate, which has been purchased by either of those Agents, or in any manner, by the authority of the above-mentioned Commissioners; and that what Mr Mercer is stated to have said in reference to it is gross misrepresentation.
You are at liberty to make any use of this letter you may think proper, not including its insertion in a News Paper; which I should not think compatible with the decorum of my situation.
With real esteem & regard   I have the honor to be Sir   Your obed serv
P S   To avoid Cavil, I think it well to add that while in practice as a lawyer, long before my appointment to my present office I received a small payment in Indents on account of a fee for one of my Clerks which completes the whole of my certificate transactions.
